PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GHUNEIM et al.
Application No. 15/444,190
Filed: 27 Feb 2017
For: SYSTEM AND METHOD FOR COLLECTING AND PROCESSING DATA

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the petition under 37 CFR 1.137(a), under the unintentional provisions to revive the above-identified application, both petitions filed January 5, 2022.

Both petitions are GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of August 5, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  No extensions of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is November 6, 2020.  A Notice of Abandonment was mailed April 28, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114;
(2) the petition fee of $2100; and 
(3) a statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272- 6735. All other inquiries should be directed to the Technology Center at (571) 272-2100. 

This application is being referred to Technology Center AU 2159 for processing of the RCE and the submission in accordance with 37 CFR 1.114.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET